Citation Nr: 0637664	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  92-07 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for tonsillitis.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran's spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran had active duty for training from February 1968 
to June 1968 and served on active duty from October 1969 to 
May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1988 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDING OF FACT

The veteran's service-connected tonsillitis is shown by the 
medical evidence as not productive of hoarseness of the 
veteran's throat or of any other residual disability. 


CONCLUSION OF LAW

The criteria for the assignment of an increased (compensable) 
evaluation for the veteran's service-connected tonsillitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6516 (1996); 38 C.F.R. 
§§ 3102, 4.7, 4.31, 4.97, Diagnostic Code 6516 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran originally sought entitlement to service 
connection for a throat infection in April 1974.  His service 
medical records (SMRs) showed that he was treated for 
tonsillitis in 1970.  The veteran was afforded a VA 
examination in July 1974.  He was diagnosed with large, 
hypertrophic, cryptic tonsils.

The veteran was granted service connection for tonsillitis in 
October 1974.  He was assigned a noncompensable disability 
rating that has remained in effect until the present.

The veteran submitted a note from A. Marin, M.D., in May 
1976.  Dr. Marin said that the veteran had experienced 
repeated sore throats.  He was treated with antibiotics but 
eventually had a tonsillectomy in July 1974.  The veteran was 
denied a compensable disability rating by way of a confirmed 
rating decision in June 1976.

The veteran submitted his current claim for a compensable 
disability rating in June 1987.  The veteran submitted a 
statement, and treatment records for the period from July 
1974 to November 1987, from O. F. Corretjer, M.D.  In his 
statement, Dr. Corretjer said that the veteran had a 
tonsillectomy in August 1974.  He also said that the veteran 
was treated for rhinopharyngitis in 1980 that had persisted.  
The treatment records documented treatment for the 
rhinopharyngitis in 1986 and 1987.  They also included the 
results of x-rays of the paranasal sinuses from November 1986 
which were said to be negative.

The veteran also included records from J. M. Aguilo Zambrana, 
M.D., for the period from February 1977 to June 1987.  Dr. 
Aguilo treated the veteran for cardiac-related symptoms.

Associated with the claims folder are VA treatment records 
for the period from January 1983 to September 1987.  The 
veteran was diagnosed with pharyngitis and chronic 
rhinopharyngitis in July 1987.

The veteran's claim for a compensable rating was denied in 
November 1988.  He perfected an appeal of the denial in May 
1989.

The veteran submitted a statement in support of his claim 
from Dr. Aguilo Zambrana in August 1989.  Dr. Aguilo said 
that despite the tonsillectomy the veteran had continued 
having bi-monthly episodes of pharyngitis and intermittent 
laryngotracheitis with occasional progression to bronchitis.  
The veteran had been treated with antibiotics, and serial 
injections of gamma globulin.  Despite treatment he continued 
having recurrent episodes of pharyngitis to date.

The veteran's spouse testified on his behalf at a hearing in 
January 1990.  She said that the veteran had frequent throat 
infections.  She said his throat condition was constant.  

Associated with the claims folder are additional VA treatment 
records for the period from May 1982 to March 1991.  The 
veteran was diagnosed with sinusitis in the clinic in May 
1989.  However, parasinus x-rays at that time were said to be 
negative.

The veteran was afforded a VA examination in October 1991.  
No symptomatology was described and the assessment was 
tonsillectomy in 1973 [sic].

The Board remanded the veteran's case for additional 
development in February 1993.

The veteran submitted records from Dr. Aguilo for the period 
from February 1980 to March 1994.  The records pertained to 
treatment for unrelated issues.

The veteran was afforded an ear, nose, and throat (ENT) 
examination in February 1994.  The larynx was described as 
normal on physical examination.  The diagnoses were allergic 
rhinosinusitis, and slightly deviated nasal septum to the 
left.  

The veteran's claim remained denied and he was issues a 
supplemental statement of the case (SSOC) in July 1995.  

The Board remanded the case for additional development in 
February 1998.  The Board noted that VA amended the 
regulations for rating respiratory disorders.  See 61 Fed. 
Reg. 46,720-46,731 (Sept. 5, 1996).  This change related to 
the diagnostic code used to evaluate the veteran's service-
connected disability.  The RO was instructed to conduct the 
additional development and to also evaluate the veteran's 
disability under the amended rating criteria.

The veteran was afforded a VA ENT examination in April 1998.  
The examiner reported that the veteran said he experienced 
interference with breathing through his nose.  The veteran 
had a tonsillectomy in 1974 and took medication to treat his 
hoarseness.  There was no evidence of a speech impairment.  
The veteran claimed to have chronic sinusitis.  Sinus x-rays 
were said to be negative.  Indirect laryngoscopy showed the 
vocal cords to be injected and engorged.  There were no 
nodules or polyps seen and the examiner said that no biopsy 
was indicated.  The pertinent diagnoses were chronic 
pharyngitis and laryngitis.

The veteran was afforded a VA ENT examination in November 
2000.  He complained of headaches, earaches, sore throat, 
hoarseness, and balance problems.  The veteran said he had 
difficulty breathing through his nose.  The veteran used 
antibiotics, decongestants, and topical steroids for his nose 
off and on.  No speech impairment was noted.  X-rays of the 
paranasal sinuses were said to be normal.  The examiner noted 
that the veteran was found to have injected and engorged 
vocal cords at the time of the April 1998 examination.  
However, those findings were not present on the current 
examination.  The diagnosis was normal examination.

The veteran's case was returned to the Board.  The Board 
ordered additional development in conjunction with procedures 
in place in May 2002.  The Board advised the veteran of the 
planned development in September 2002.  Additional evidence 
was developed in regard to an issue no longer on appeal.  The 
Board remanded the case for the veteran to be examined in 
November 2005.

The Appeals Management Center (AMC) wrote to the veteran in 
January 2006.  The veteran was asked to identify any sources 
of treatment for his disability.  He did not respond to the 
letter.  

The veteran was afforded a VA ENT examination in April 2006.  
The examiner reported that the veteran did not have any 
problem in breathing through his nose.  There was no speech 
impairment.  No symptoms related to the veteran's 
tonsillitis/tonsillectomy were identified.  The diagnosis was 
status post tonsillectomy and mild laryngitis.  The examiner 
also noted that the veteran claimed to have continued episode 
of pharyngitis that he said had not subsided even after the 
tonsillectomy.  The examiner stated that tonsillitis and 
pharyngitis were two different entities and they did not 
depend on each other.  The examiner noted that the sinus x-
rays were normal.  The examiner stated that the veteran's 
recurrent hoarseness was not caused by his tonsillectomy.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

As noted, supra, the regulations for rating respiratory 
disorders were amended in September 1996.  The veteran's 
disability has been evaluated by the RO using both the prior 
and amended regulations.  In evaluating the veteran's claim, 
the Board must analyze the various versions of rating 
criteria applicable to the veteran's claim.  See VAOPGCPREC 
7-2003.  However, even if the Board finds the revised version 
more favorable, the reach of the new criteria can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent (noncompensable) evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown.  38 C.F.R. § 4.31 (2006).

The veteran's disability has been rated at the noncompensable 
level under Diagnostic Code 6516.  Diagnostic Code 6516 
provides that a 10 percent evaluation is warranted for 
moderate chronic laryngitis with catarrhal inflammation of 
the vocal cords or mucous membranes and moderate hoarseness.  
A 30 percent evaluation requires severe chronic laryngitis 
with marked pathological changes such as inflammation of the 
vocal cords or mucous membranes, thickening or nodules of the 
vocal cords or submucous infiltration and marked hoarseness.  
38 C.F.R. § 4.97 (1996).

Under the amended criteria , Diagnostic Code 6516 provides 
that chronic laryngitis productive of hoarseness, with 
inflammation of cords or mucous membrane, is rated as 10 
percent disabling.  A 30 percent disability evaluation is 
warranted for hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration, or pre-malignant 
changes on a biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516 
(2006).

Although the veteran's claim has been pending for a number of 
years, the medical evidence relating to the evaluation of his 
disability is limited.  There are only isolated instances of 
treatment, mostly related to sinus problems and pharyngitis.  
There are also the several VA examination reports.  

The evidence of record does not support a compensable rating 
under either set of rating criteria.  The veteran does not 
have moderate chronic laryngitis with catarrhal inflammation 
of the vocal cords or mucous membranes and moderate 
hoarseness.  Nor does he have chronic laryngitis that is 
productive of hoarseness with inflammation of cords or mucous 
membrane.  The veteran has complained of hoarseness over the 
years but it has not been found to be associated with his 
service-connected disability.  The June 2006 VA examiner 
stated that the veteran's claim of recurrent hoarseness was 
not related to his service-connected tonsillitis.  

The veteran was treated on a number of occasions for 
rhinopharyngitis.  However, the June 2006 VA examiner stated 
that pharyngitis and tonsillitis were two different 
conditions that did not depend on each other.  The veteran 
had evidence of injected and engorged vocal cords in 1998 but 
there was no evidence of hoarseness associated with those 
symptoms.  The evidence of record does not support of a 
compensable rating and the veteran's claim is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
compensable disability rating for tonsillitis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2006).

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

The veteran's claim for a compensable disability rating was 
submitted approximately 13 years prior to the requirement to 
provide the notice and assistance referenced supra.  His 
claim was adjudicated in November 1988 when his claim for a 
compensable disability rating was denied.  

The AMC wrote to the veteran in January 2006.  He was 
informed of the evidence/information needed to substantiate 
his claim.  He was advised of VA's duty to assist and what he 
needed to do in the development of his claim.  The veteran 
was informed of the evidence of record.  He was asked to 
submit evidence to the AMC.

The veteran did not respond to the AMC's letter.  

The veteran was issued a supplemental statement of the case 
(SSOC) in June 2006.  The SSOC reviewed the evidence added to 
the record and informed the veteran that his claim remained 
denied.  

The Board finds that the January 2006 letter to the veteran 
fulfilled VA's duty to notify him regarding the evidence 
necessary to support his claim, what VA is responsible for, 
what the veteran is responsible for, and for notifying the 
veteran to submit any pertinent evidence in his possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran submitted 
private treatment records and statements from his physicians.  
VA medical records were obtained and associated with the 
claims folder.  The veteran was afforded multiple VA 
examinations.  His spouse testified on his behalf in 1990.  
The claim was remanded for additional development on several 
occasions.  The veteran has not alleged that there is any 
outstanding evidence pertinent to his claim.


ORDER

Entitlement to a compensable disability rating for 
tonsillitis is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


